        Case 1:19-cv-05523-ODE Document 13 Filed 01/30/20 Page 1 of 2
                                                          FILED IN CLERK'S,
                                                              U.S.D.C.- Atlanta'



                                                               JAN 3 0 2020
                                                          By: ^I^HATTEN, Clerk
                    UNITED STATES DISTRICT COURT /\^w^ Depu^'cterk
                    NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

BERKELEY VENTURES II, LLC,

      Plaintiff,
                                             CIVIL ACTION FILE NO.
vs.                                              l:19-cv-05523-ODE


SIONIC MOBILE CORPORATION
and RONALD D. HERMAN,

      Defendants.




                     NOTICE OF MANUAL FILING



      Please take notice that pursuant to LR 5.1, Defendant Sionic Mobile


Corporation hereby manually files the foUowing document on a USB data


storage device: Complete SMC Proforma Spreadsheet, which is Exhibit

BLANK to Sionic Mobile Corporation s Motion to Dismiss.

      This document was not filed electronically because the document (SMC

Proforma Spreadsheet) cannot be converted to a readable -pdf format.

      The document will be manually served on all parties.
        Case 1:19-cv-05523-ODE Document 13 Filed 01/30/20 Page 2 of 2




                       CERTIFICATE OF SERVICE

      I hereby certify that on January 30, 2020,1 electronically filed Notice of

IVEanual Filing with the Clerk of Court using the CM7ECF system which will

automatically send email notification of such filing to the following attorneys

of record:



                               Bryan E. Busch
                              Laura Mirmelli
                   Busch, Slipakoff, Mills & Slomka, LLC
                          Riverwood 100, 21st Floor
                          3350 Riverwood Parkway
                             Atlanta, GA 30339



                                        /s/ Simon Jenner
                                        Georgia Bar No. 142588
                                        Attorney for Sionic Mobile
                                        Corporation
                                        Baker Jenner LLLP
                                        210 Interstate North Parkway, SE
                                        Suite 100
                                        Atlanta, GA 30339
                                        Telephone: (404) 400-5955
                                        E: simon.jennei'@bakerjenner.com
